Citation Nr: 1210372	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  06-33 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis. 

2.  Entitlement to service connection for a disorder manifested by arrhythmia, diagnosed as mitral valve prolapse. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to September 1981. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for chronic headaches, sinusitis, and a disorder manifested by arrhythmia.  The Veteran disagreed and perfected her appeals. 

The Veteran testified before the undersigned Veterans Law Judge, via video conference, in December 2007.  A transcript of the hearing is of record. 

In February 2008, the Board denied the three claims.  The Veteran appealed that decision to the Veterans Claims Court.  In a July 2009 memorandum decision, the Court vacated the Board's February 2008 decision, and remanded these claims for development consistent with the memorandum decision. 

In March 2010, the Board remanded the three claims (chronic headaches, sinusitis, and a disorder manifested by arrhythmia) for further development.  In a July 2011 rating action, service connection was granted for migraine headaches, which constituted a full grant of the issue on appeal.

The issues of entitlement to service connection for a seizure disorder (see November 2011 statement, October 2006 substantive appeal), hyper-hypothyroidism, an ovarian cyst, and lipoma under the right armpit, to include as secondary to radiation exposure and chemical exposure (see November 2011 statement) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Chronic sinusitis was not shown in service; post-service episodes of sinusitis are not shown to be chronic; chronic sinusitis is not currently shown. 

2.  The Veteran entered service in sound condition; a rapid heart rate was noted in service.  Arrhythmias have been associated with a currently-diagnosed mitral valve prolapsed. 


CONCLUSIONS OF LAW

1.  Chronic sinusitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

1.  A disorder manifested by arrhythmia, diagnosed as mitral valve prolapsed, was 
incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011). 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In addition to the laws and regulations governing service connection outlined above, a veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011).

Pursuant to 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

Specifically, the Court in Wagner held as follows:

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.  

Wagner, 370 F.3d at 1096.  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), VA's General Counsel reasoned that § 3.306(b) properly implemented 38 U.S.C. § 1153, which provided that a preexisting injury or disease would be presumed to have been aggravated in service in cases where there was an increase in disability during service; however, the requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the presumption of aggravation under 38 U.S.C. § 1153 and did not apply to determinations concerning the presumption of sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111, as in this case, requires VA to bear the burden of showing the absence of aggravation.

Moreover, "temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Sinusitis

A review of the service treatment records (STRs) finds that the clinical evaluation of the Veteran's sinuses was normal at entrance to service.  Further, in the Report of Medical History, she self-reported that she did not have and had never had sinusitis.  The records further show no complaints of, treatment for, or a diagnosis related to sinusitis while on active duty.  

At the time of discharge, the Veteran reported "frequent/severe headaches, and sinus problems, since Sep 78, secondary to eyestrain, treated with Tylenol when symptomatic, not incapacitating."  However, the service separation examination reflects a normal clinical evaluation for her sinuses.  

Although the Veteran indicated that she had had sinus problems since September 1978, which predated service, this single reference to "sinus problems" is not clear and unmistakable evidence sufficient to overcome the presumption of soundness.  Therefore, the Board finds that she was sound when she entered service, sought no treatment for sinusitis during service, and had normal sinuses at the time of service discharge.

Post-service treatment records do not note sinusitis for many years post-discharge.  Specifically, sinusitis was noted on several occasions during the 1990s.  Of note, in January 1995 the Veteran complained of "real bad sinus trouble;" however, the remainder of the handwritten of report focused on other complaints and did not contain a legible assessment.  In June 1995, she was diagnosed with allergic rhinitis with some elements of sinusitis.  

This is the first recorded symptomatology related to the sinuses, coming some 14 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.

The Board has also considered the Veteran's lay evidence as it pertains to continuity of symptomatology.  Specifically, in May 2006, she testified before the RO that she had sinus headaches beginning when she was 16 or 17 years old.  After an extensive discussion regarding her headaches and their varying triggers and assessments, she acknowledged that she diagnosed herself in service, because she did not seek medical treatment and that she was diagnosed with sinusitis after service in the early 1980's.  

She also reported she was not sure if she was treated for sinusitis in service or within one year of separation.  While describing her current symptoms, she reported having chronic drainage, in the mornings, "over the seasonal changes" and sometimes it "comes and goes."

In December 2007, the Veteran testified before the undersigned via video-teleconference.  She described repeatedly her sinus headaches, in addition to other headaches and reported that the sinusitis had its onset during active service when she was exposed to chemicals that she was required to mix as part of her duties as a service x-ray technician.    

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that her symptoms of sinusitis have been continuous since service.  In this case, after a review of all the evidence, the Board finds that the weight of the evidence demonstrates that she did not experience continuous symptoms of sinusitis after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

First, the Board finds that the Veteran's more recently-reported history of continued symptoms of sinusitis since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while she now asserts that her disorder began in service, in the more contemporaneous medical records created during service and the medical examination at the time of service separation showed that her sinuses were clinically normal.  

Her in-service history of symptoms (or lack thereof) at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, the post-service medical evidence does not reflect complaints or treatment related to sinusitis for 14 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1981) and initial reported symptoms related to sinusitis in 1995 (a 14-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).
 
Further, the Board notes that the Veteran sought treatment for a myriad of medical complaints after discharge from service, including cardiac arrhythmias (1990), allergies (1990), foot pain (1991), cystitis (1992), peptic disease (1992), thyroid work-up (1992), hyperthyroidism (1994), and rhinitis (1995).  Also, private treatment records show a list of medical problems that does not include sinusitis at least through 1995.  

Significantly, during that treatment, when she specifically complained of other problems, she never reported complaints related to sinusitis.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.

In addition, when the Veteran sought to establish medical care with for sinus problems in 1995, she did not report the onset of sinusitis symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  For example, she continued to seek treatment for sinus drainage and sinusitis in the late 1990s (February 1997 diagnosed with bronchitis and sinusitis, December 1997 diagnosed with sinusitis, December 1998 complained of sinus drainage with a sore throat and left ear pain and diagnosed with pharyngitis, January 1999 diagnosed with mild sinus infection).  A January 1999 medical assessment of sinus pathology is the last such assessment of record related to her sinuses.  

Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Next, the Veteran's statements have been internally inconsistent.  Of note, in the 1978 Report of Medical History, she denied having a history of sinusitis; however, the 1981 separation examination noted a complaint of sinus problems that dated from September 1978 (several months prior to active duty).  Yet, she reported to the March 2005 VA examiner that she had had sinus problems since childhood.  

In further contrast, she testified before the undersigned that her sinusitis had its onset when she had to mix chemicals during her active service as an x-ray technician.  On the other hand, she testified to the May 2006 DRO during a personal hearing that her sinus problems began when she was about 16 or 17, which is well before her duties as an x-ray technician.   

Further, the Veteran's statements even as to her current symptoms of drainage are so general and contradictory as to be not credible.  During the 2006 DRO hearing, she described her then-current drainage as chronic, seasonal, on and off, and in the mornings.  As the statements vary and are so general as to when any symptom began, and as to what the symptoms were, these assorted statements lack credibility. 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than her previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, her previous statements made for treatment purposes, and her own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's sinusitis to active duty, despite her contentions to the contrary.  

In a March 2006 VA examination, the examiner assessed seasonal allergic rhinitis, but did not reach any assessment of sinus pathology.  The Veteran reported sinus drainage to the private clinician in August 2006 but apparently never returned for the sinus series and the clinician recorded no assessment regarding the sinuses.  
  
The Veteran was afforded a VA nose, sinus, larynx, and pharynx examination in May 2010.  The examiner clearly reviewed the claims file, as the examiner referred to various entries and documents in his rational.  A sinus series taken as part of the examination was assessed as normal.  The Veteran reported a history of symptoms now as primarily a headache, which responded to over the counter medication.  She also reported constant postnasal drainage, coughing at night, and occasional expectoration, worse in the fall and the spring.  

After an objective examination, the examiner assessed sinusitis by history.  The examiner reviewed the claims file and noted that there was no evidence of chronic sinusitis or of significant history of recurrent or frequent purulent sinusitis; instead, the primary symptoms appeared to be facial pain, which the examiner noted might be due to other factors that included migraine headaches and dental issues.  The examiner concluded that without more knowledge of the true etiology, there did not appear to be chronic sinusitis or acute purulent sinusitis.    

Additional private treatment records do not include any assessments of sinusitis.  One report dated in August 2005 found her sinuses non-tender.  An August 2006 treatment report included her complaints of experiencing sinus drainage when she rested on her right side.  An objective examination of the HEENT was negative.  No assessment regarding her sinuses was given, other than a note that the clinician ordered a sinus series that the Veteran reported she would take at a more convenient time.

Based on the above evidence, no post-service treating or examining health care professional has associated the Veteran's complaints related to her sinuses to active duty or to her duties as an X-ray technician.  In fact, except for the few occasions in the 1990s, she has not been treated for sinusitis and the most recent VA examination and private medical records found no evidence of chronic sinusitis.

In sum, the Board finds that the Veteran was sound (no chronic sinus disorder) when she entered active duty, had no complaints during service, had normal sinuses at discharge, did not have complaints related to her sinuses for more than a decade following service, had not had on-going treatment since the 1990s, and does not currently have a chronic sinus disorder.  For those reasons, the weight of the evidence is against the claim and the appeal is denied.

Disorder Manifested by Arrhythmia

A review of the STRs reflects that the Veteran was sound with respect to her heart when she entered onto active duty.  Further, she denied pain or pressure in the chest, palpitation or pounding heart, or heart trouble.  Therefore, the service records themselves indicate that she was sound upon service entrance.  

The record raises a question of whether the Veteran has a pre-existing cardiac disorder.  Specifically, post-service medical evidence related to her arrhythmia, specifically an April 2011 addendum to a VA examination, indicated that the Veteran's irregular heart beat was due to mitral valve prolapsed, which is "usually a congenital condition."  This same examiner again noted that mitral valve prolapsed was "usually" a congenital condition in an October 2011 addendum.  

While the "congenital" language suggested that the disorder pre-existed service, the fact that mitral valve prolapsed is "usually" congenital does not rise to the clear and unmistakable standard required to find definitively that the disorder pre-existed service.  Therefore, even though mitral valve prolapsed, which is causing the arrhythmia, is described in the medical records as usually congenital, is it not clear and unmistakable that she had the disorder when she entered service.  As such, the Board finds that she was sound when she entered into active duty.

STRs indicate that she was treated for an arrhythmia while on active duty.  While it does not appear that she underwent a cardiac work-up during service, the service separation examination noted "tightness in the chest; including fast heart beat since Feb 79, treated with Atarax and Vistoril . . . ."  Therefore, the Board finds that she experienced episodes of a cardiac arrhythmia while on active duty.

Next, the Veteran is currently diagnosed with mitral valve prolapse and resultant arrhythmias.  In 1990 (month unreadable), she was treated for what were described as "irregularities in chest."  It was noted that she had undergone a work-up two years previously and was told that she had mitral valve prolapsed.  This dates the onset of symptoms to at least 1988.  

Further, the Veteran has credibly testified, and also reported to health care providers, that she experienced heart palpitations while on active duty.  For example, in a March 2006 VA examination, she stated that she had a brief episode of palpitations prior to discharge, saw a private physician in the mid-1980s and was diagnosed with cardiac arrhythmias and mitral valve prolapsed, and described episodic brief palpitations usually once a week.

In a May 2006 hearing before the RO, the Veteran testified that she had her first episode of arrhythmia while on active duty.  She indicated that was first diagnosed in the early 1980s (she was discharged in 1981), and that her arrhythmia still came and went.  

In a May 2010 VA examination, the examiner noted that the Veteran had reported a pounding in her chest on the separation examination and that she was treated with medication.  She reported that she was diagnosed with mitral valve prolapsed shortly after service and was told that she was going to have to live with it.  She indicated that she continued to have palpitations.  The diagnosis was mitral valve prolapsed with premature ventricular contractions.

The examiner also opined that it was as likely as not that the Veteran's premature ventricular contractions were related to service.  He stressed that she developed symptoms during service.  He reflected that her murmur was not noted on her discharge physical but that her murmur was very faint and could easily have been missed.  He indicated that he heard a murmur on her physical examination which was consistent with mitral valve prolapsed.

In an April 2011 addendum, the examiner noted that mitral valve prolapsed was usually a congenital condition but stressed that the Veteran was not having symptoms until she entered service.  He explained that mitral valve prolapsed per se was causing symptoms but that she was symptomatic from her ventricular arrhythmias which were due to the mitral valve prolapsed and that the symptoms developed during service.

While this same examiner later seemed to suggest because mitral valve prolapse was usually a congenital disorder, that the disorder pre-existed service and was not permanently aggravated by active duty and was due to the natural progression of the disease.  But because the Board has found the Veteran sound upon entrance, the opinion regarding the natural progression of the disease is of little probative value. 

The Veteran primary contention is that the arrhythmias were caused by her duties as an X-ray technician in service.  While the evidence does not support her contention (as the arrhythmias are attributed to mitral valve prolapsed which has been suggested to be a congenital disorder), the Board need not address the whether radiation exposure caused the disorder as the benefit is being granted on a different basis.

In sum, the Veteran was in sound condition when she entered into service, she was treated for a cardiac arrhythmia during service, she was diagnosed with mitral valve prolapsed after service and the mitral valve prolapse has been identified as the cause of the arrhythmia.  She continues to experience heart palpitations.  As such, service connection for a disorder manifested by arrhythmia, diagnosed as mitral valve prolapsed, is warranted and the appeal is granted on this issue. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With respect to the claim for arrhythmia, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

With respect to the claim for sinusitis, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

With respect to the Dingess requirements, the Board notes that the RO did not provide notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  However, as the claim for sinusitis has been denied, any discussion regarding the appropriate rating and effective date is moot.   

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting her in the procurement of STRs and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran has not reported any VA treatment and submitted private treatment records.  Moreover, she was provided with a VA nose and sinus examination in May 2006 and May 2010.  The Board finds that May 2010 examination was adequate in that the examiner noted the Veteran's subjective history, available records, and performed an objective examination, with a thorough rational for the opinion given. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

Service connection for chronic sinusitis is denied.

Service connection for a disorder manifested by arrhythmia, diagnosed as mitral valve prolapsed, is granted. 



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


